Citation Nr: 1015818	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Based upon its review of the 
Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with her claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Initially, there is a heightened obligation to assist the 
claimant in developing a claim, as nearly all of the 
Veteran's service treatment records are not available.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. 
Brown, 8 Vet. App. 64 (1995).

The Veteran has asserted that her currently diagnosed 
bilateral hearing loss resulted from repeated fungal 
infections of both ears during her military service.  In May 
2007, the Veteran was afforded a VA audiological examination.  
She reported that she felt that her hearing loss was due to 
the fugal infection.  She also reported the only noise 
exposure in service was a couple of air raids, but she did 
not feel her hearing loss was due to this noise.  The 
diagnosis was bilateral sensorineural hearing loss.  Based on 
the Veteran's reports of history, the examiner rendered a 
negative opinion stating that the Veteran's hearing loss was 
not a type consistent with fungal infection as her hearing 
loss was sensorineural.

However, during her July 2008 Board hearing, the Veteran 
testified that she also believed her hearing loss was 
attributable to acoustic trauma sustained from exposure to 
combat noise.  Specifically, she stated that her military 
duties as a psychiatric nurse required her to be "close 
enough to the firing lines that we could get the patients 
back from the firing lines within a half an hour or 45 
minutes.  And we could hear the guns very, very plain as they 
were going off at that distance."

In July 2009, the Board remanded the case to obtain a new VA 
medical opinion based on the Veteran's testimony before the 
July 2008 Board hearing.  The Board found the May 2007 VA 
examination inadequate as it was not based on a full 
understanding of the Veteran's medical history, to include 
the extent and duration of her inservice noise exposure, and 
failed to discuss whether the Veteran's bilateral hearing 
loss was related to her noise exposure in service.

Pursuant to the July 2009 Board remand, a September 2009 VA 
medical opinion was obtained.  Initially, the VA examiner 
failed to indicate whether the claims file was reviewed, but 
simply stated that the claims file was reviewed at a prior VA 
examination.  The Veteran reported at the examination that 
she was not exposed to significant hazardous noise while she 
was in New Guinea.  The examiner opined that 

it is less likely as not that this 
[V]eteran incurred a sensorineural 
hearing loss that is related to her 
military service.  First, a fungal 
infection would not cause a sensorineural 
hearing loss.  Second, the May 21, 2007, 
Compensation and Pension examination 
signed by [B.F.], MD, did not detect an 
active ear disease.  Third, the [V]eteran 
stated that while in New Guinea she was 
not exposed to significant hazardous 
noise.  Fourth, the air conduction 
pattern shown in the May 21, 2007, 
Audiology Compensation and Pension 
examination was not characteristic of 
noise etiology.

In a March 2010 post-remand brief, the Veteran's 
representative, argues that this September 2009 VA medical 
opinion is not adequate as the VA examiner failed to discuss 
the Veteran's combat noise exposure, and raises the concern 
that the examiner had not actually reviewed the claims file 
or the Board's July 2009 remand order.  

The Board finds that the September 2009 VA medical opinion is 
inadequate in light of the directives contained in the July 
2009 Board remand.  The September 2009 VA opinion was not 
based upon a complete review of the Veteran's claims file.  
It is well established that a thorough medical examination is 
one that "takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. 
App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2009).  The 
September 2009 VA examiner did not consider the Veteran's 
testimony at the hearing before the Board in 2008.  The VA 
examiner did not discuss post service noise exposure, if any, 
and the Veteran's military occupation.  Accordingly, the 
Board concludes that the September 2009 VA medical opinion 
was inadequate for VA purposes and a new opinion must be 
obtained in this matter.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a medical opinion 
to determine whether the Veteran's 
bilateral sensorineural hearing loss is 
related to her military service, to 
include her inservice exposure to combat 
noise.  The Veteran's claims file and a 
copy of this remand must be forwarded to, 
and reviewed by, a VA examiner of 
appropriate expertise other than the 
audiologist that provided the September 
2009 opinion.  Following a complete review 
of the claims file, the examiner must 
determine whether the Veteran's current 
bilateral hearing loss is due wholly or in 
part to her military service.  Information 
contained in the Veteran's DD-214, 
including her military occupational 
specialty, the previous VA audiological 
evaluations of record, the Veteran's 
history of any inservice and postservice 
noise exposure, the Veteran's testimony 
before the Board and any other pertinent 
clinical findings of record, must be 
reported and considered in providing the 
requested opinion.  A complete rationale 
for all opinions must be provided.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  Any report prepared must 
be typed.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall, 11 Vet. App. at 271.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the January 2010 supplemental 
statement of the case must be provided to 
the Veteran and her representative.  After 
the Veteran and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

4.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is 
requested.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

